Motion for rehearing was not filed within the required fifteen days. Appellant now presents a request for permission to file such motion which is tendered in connection with the request. The reason assigned for failure to file the motion in time is illness on the part of appellant's attorney. The record shows that three attorneys represented accused at his trial. Only one seems to *Page 163 
have participated actively in preparing the record for appeal, and was also present in this court and made oral argument on the original submission. He secured a copy of the opinion affirming the judgment in ample time to have filed the motion for rehearing. There is no claim that he was ill. Conceding that one of the attorneys was prevented by illness from preparing the motion, there is no claim that the other two were unable to do so, one of these being the attorney who should have been most familiar with the record on account of his connection with its preparation and presentation in this court. We are constrained to hold that no sufficient reason has been shown excusing the failure to file the motion in proper time.
However, with a desire always to do substantial justice, and with power during the term to correct errors in our judgments with or without motions, we have carefully examined the one accompanying the request for permission to file. It reiterates and enlarges criticisms of the charge the same as were presented on original submission. We have also again examined the main charge submitted, the exceptions thereto and the special charges given at appellants request. Applying the well established rule that the charges given must be considered together as a complete instrument, we do not believe it at all likely that the jury could have been confused or misled thereby as appellant again urges. Feeling sure our former opinion made a correct disposition of the case, and that the motion, if considered, would make no change in the views heretofore expressed, the request to now file the motion is denied.
Motion denied.